DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 6/27/2022 has been considered and entered into the record.  The previous indefinite rejection is withdrawn due to Applicant’ persuasive argument.  Claims 1–3, 5–9, 12, 13, and 15–19 remain pending, while claims 16–19 are withdrawn from consideration.  Claims 1–3, 5–9, 12, 13, and 15 are examined below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–3, 5–7, 9, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2003/0228350 A1) in view of Kharazi (US 2008/0095748 A1).
Chu discloses a method of making composite biodegradable and/or bioabsorbable polymer fibrous articles formed by dissolving the polymers in solvent and electrospinning different fiber populations biodegradable and bioabsorbable fibers to form a co-mingled fibrous mat with randomly oriented fibers  Chu abstract, ¶¶ 3, 117, Figs. 1 and 4–7.  The biodegradable and/or bioabsorbable polymer fibers preferably contain the monomer poly (para-dioxanone) [major fiber component and thermally unstable species].  Id. ¶¶ 21, 73–78.  Poly (para-dioxanone) is a polyether ester.  See Spec. ¶ 10.  Bioabsorable polyester fibers, preferably a poly (glycolide-co-lactide) [minor fiber component and thermally stable species], such as poly(L-lactide-co-glycolide) [85:15 or 75:25] copolymer may also be used to form electrospun fibers.  Chu ¶¶ 22, 73–78.  
Chu teaches that the biodegradable and/or bioabsorbable fibrous composite article may comprise a co-mingled blend of different populations of polymer fibers, but fails to teach specific polymer weight percentages for the populations of the fibrous article.  Chu abstract, ¶ 117.  
Kharazi teaches the formation of an electrospun fibrous, bioabsorbable cellular scaffold using polymers such as poly(L-lactide) and polydioxanone.  Kharazi abstract, ¶¶ 112, 125, 138.  The choice of the polymers used, and their quantities, “depend upon the particular application and include consideration of such factors as desired tensile strength, elasticity, elongation, modulus, toughness, viscosity of the liquid polymer, whether biodegradable or permanent structures are intended, and the like to provide desired characteristics.”  Id. ¶ 124.  Accordingly, Kharazi demonstrates that the relative amounts of the two polymers used in Chu – poly (para-dioxanone) and poly (glycolide-co-lactide) – is a result effective variable affecting the physical properties of the formed bioabsorbable fibrous materials.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed weight percentages of the thermally stable and unstable species, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chu and Smith as applied to claim 7 above, and further in view of Chun (US 2011/0143429 A1).  Chu and Smith fail to teach a copolymer composition of glycolide and lactide having a monomer ratio of glycolide from 80 to 95 and lactide from 20 to 5.  
Chun teaches tissue engineered blood vessels prepared from scaffolds, wherein the scaffolds may comprise poly(lactide-co-glycolide) (PLA/PGA) copolymers (95/5, 85/15, 10/90 mole-mole %).  Chun abstract, ¶ 52.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the 85/15 PLA/PGA copolymer of Chu with the 10/90 PLA/PGA copolymer of Chun as Chun teaches the functional equivalency of the two PLA/PGA copolymer ratios in forming bioengineered scaffolds.  Simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
Applicant argues that the method taught in Chu cannot make, and does not suggest to make the claimed invention because the prior art reference does not provide examples wherein two fiber populations are created and commingled to form a mat with randomly oriented fibers.  As set forth above, Chu teaches the formation of an electrospun mat comprising different biodegradable and/or bioabsorbable fiberizable material, wherein each fiber type has a different polymer composition.  See Chu abstract, ¶¶ 3, 24, 73.  In fact, the different types (i.e., populations) may be combined to form commingled, asymmetric composite material.  Id. abstract, ¶¶ 17, 18, 31, 80, 81.  Accordingly, Chu teaches the claimed invention comprising at least two fiber populations being created and commingled to form a mat with randomly oriented fibers.  Additionally, prior art references are not limited to their examples.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786